Citation Nr: 0738515	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of right index finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned an initial 10 percent rating for malunion of the 
right index finger proximal phalanx with degenerative 
arthritis of proximal interphalangeal and distal 
interphalangeal joints, status post fracture, effective May 
19, 2004.  Thereafter, the veteran perfected an appeal as to 
the initial evaluation assigned for his service-connected 
right index finger disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected right index finger disability is 
manifested by complaints of pain and stiffness with X-ray 
evidence of degenerative arthritis and findings of limitation 
of motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a right index finger injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5225 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  

In this case, the veteran's claim for service connection was 
received in May 2004.  In correspondence dated in June 2004, 
he was notified of the provisions of the VCAA as they pertain 
to the issue of service connection.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

The claim for a higher initial evaluation for a right index 
finger disability is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA treatment 
records pertaining to his service-connected right index 
finger disability have been obtained and associated with his 
claims file.  He has also been provided with a 
contemporaneous VA medical examination of the current state 
of his right index finger disability.  Furthermore, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  
Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the veteran currently assigned a 10 percent 
rating for his service-connected right index finger 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5225 (2007).

5010  Arthritis, due to trauma, substantiated by 
X-ray findings:
Rate as arthritis, degenerative.
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200 etc.).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.


(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.
(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.
(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.
See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits of the Hand (2007).

Ankylosis of Individual Digits

5225  Index finger, ankylosis of:
Majo
r
Mino
r
Unfavorable or favorable
10 
10 
Note: Also consider whether evaluation as 
amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation 
of motion of other digits or interference with 
overall function of the hand.


See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2007).



Limitation of Motion of Individual Digits

5229  Index or long finger, limitation of 
motion:
Major
Minor
With a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the 
extent possible, or; with extension limited by 
more than 30 degrees
10
10
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is 
limited by no more than 30 degrees
0
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

Single Finger Amputations

5153  Index finger, amputation of
Majo
r
Mino
r
With metacarpal resection (more than one-half the 
bone lost) 
30
20
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
20
20
Through long phalanx or at distal joint
10
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2007).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for the veteran's right index finger 
disability.

A July 2004 rating action awarded the veteran service 
connection for malunion of the right index finger proximal 
phalanx with degenerative arthritis of proximal 
interphalangeal (PIP) and distal interphalangeal joints 
(DIP), status post fracture.  The findings of a July 2004 VA 
bones examination were determined to compare favorably with a 
10 percent rating.  In his October 2004 notice of 
disagreement, the veteran requested a higher rating.
Service treatment records dated in May 1956 indicated that 
the veteran fractured his right index finger while in active 
service.

In VA treatment notes dated in June 2004, the veteran 
complained of throbbing pain in his right index finger after 
a fracture in that finger almost 40 years ago.  Physical 
examination findings were noted as no swelling of the finger.  
He was unable to flex the metacarpophlangeal joint (MCP) and 
proximal interphlangeal joint (PIP) fully due to pain.   The 
MCP joint was slightly deviated toward the 3rd digit.  The 
examiner listed an assessment of post-traumatic arthritis, 
right index finger.  A June 2004 X-ray report listed an 
impression of old healed fracture of the proximal phalanx of 
the index finger and some degenerative change of the proximal 
and distal interphalangeal joints of the index finger and 
considerable degenerative change of the 2nd MCP joint.

In the July 2004 VA bones examination report, the veteran 
complained of increasing problems with loss of function and 
severe pain in his right index finger.  He described the 
finger pain as nine, on a scale of one-to-ten, with ten being 
the greatest pain.  Physical examination findings revealed 
that the veteran's right hand was nondominant and that the 
finger was very tender to touch.  Range of motion findings 
were noted as MP joint flexion to 65 degrees, extension 
showed a 20degree extension lag, PIP joint flexion was to 30 
degrees with a 10-degree extension lag, and DIP joint flexion 
to 40 degrees with a 20-degree extension lack.  X-ray 
findings showed malunion of the distal end of the proximal 
phalanx with loss of joint space in the PIP and DIP joints as 
well as osteoporosis.  The examiner listed an assessment of 
malunion of the proximal phalanx with degenerative arthritis 
of the PIP and DIP joints and loss of motion of the right 
index finger.  It was further noted that repetitive motion 
increased the pain but did not change the range of motion of 
the finger. 

Additional VA treatment notes dated in July 2004 reflect 
continued complaints of painful right index finger.  The 
veteran's finger was noted to be hypersensitive to touch.  
The examiner noted no vascular changes, good hair 
distribution on both hands, and no change from the index 
finger to the other fingers.  Range of motion findings were 
noted as lack of 10 degrees of full extension at the MP 
joint, flexion to 60 degrees, and PIP as well as DIP joint 
range of motion to 35 degrees.  X-ray findings showed 
degenerative joint disease of the MP joint, severe narrowing 
and spurring of the PIP joint, and severe narrowing of the 
DIP joint.  The examiner listed a diagnosis of painful 
traumatic hypersensitive arthritic right index finger. 

In an August 2004 VA orthopedic surgery clinic record, the 
veteran complained of right index finger pain and stiffness.  
Physical examination findings revealed that the veteran's DIP 
and PIP joints were markedly stiff and tender to palpation.  
Moderate tenderness was also over the extensor sheath of the 
MCP joint.  Range of motion findings were noted as active 
flexion to 40 degrees, PIP joint motion of 80 degrees, DIP 
flexion to 40 degrees, and MCP flexion to 90 degrees.  The 
examiner indicated that the veteran's finger was 
neurovascularly intact and well-perfused.  X-ray findings 
revealed severe narrowing of the joint spaces of the PIP and 
DIP joints as well as an old deformity of the distal aspect 
of P2.  The examiner listed an impression of posttraumatic 
arthritis.  A January 2005 VA treatment note indicated that 
the veteran takes pain medication for his right finger 
traumatic arthropathy. 

Based upon the evidence of record, the Board finds the 
service-connected right index finger disorder is presently 
manifested by complaints of pain, tenderness, and stiffness 
with X-ray evidence of degenerative arthritis and findings of 
limitation of motion.  The veteran is already receiving the 
maximum disability rating assignable for ankylosis of 
individual digits as well as limitation of motion of the 
right index finger.  Further, the objective medical evidence 
does not demonstrate ankylosis or an impairment equivalent to 
an amputation of the finger.  While the veteran has asserted 
that he has trouble using his right hand due to his service-
connected right index finger disability, multiple treatment 
providers have not documented any limitation of motion of 
other digits of the right hand or any significant 
interference with the overall function of the right hand.  In 
addition, the veteran's right index finger degenerative 
changes do not involve two or more major joints or two or 
more minor joint groups.

As the veteran is receiving the maximum disability rating 
under the diagnostic codes applicable to a single index 
finger disability, consideration of an increased rating based 
on functional loss due to pain and other symptoms is not for 
application.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Johnston v. Brown, 10 Vet. App. 80 (1997).

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial rating in excess of 10 percent for 
residuals of a right index finger injury must be denied.  The 
Board has considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected right index finger disorder that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right index finger injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


